DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Response to Arguments
Applicant’s amendments and arguments, filed 7/1/2022, have overcome the outstanding rejections over the cited prior art due to incorporating the subject matter of Claim 13 into the independent claim.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.

Allowable Subject Matter
The previously indication of allowable subject matter of Claim 13 is withdrawn in view of newly cited prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites species of aerosol generating agent outside of the scope of Claim 1, from which it depends.  Therefore, Claim 12 fails to further limit the subject matter of the claim upon which it depends..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlbauer et al (US 2015/0106144).
Claims 1-3 and 11-12: Muehlbauer et al discloses a method of preparing a tobacco extract from a ground tobacco composition (Abs, [0003], [0011]),  the method comprising the step of contacting a predetermined mass of ground tobacco with a predetermined mass of hygroscopic liquid glycerol (a claimed aerosol generating agent) for a specified temperature and time and forming a volume of liquid tobacco extract suspended in the liquid glycerol solvent ([0015]-[0020]).  Muehlbauer et al does not disclose the particle size of the ground tobacco composition.  Muehlbauer et al does disclose that the extract does contain some very fine particulate matter smaller than the 100 Mesh (149 microns) screen used to remove ground tobacco or residual plant material from the mixture, but the amount is insufficient to cause a problem with absorbance measurements used for routine production quality control ([0073], [0075]).
The Examiner submits that, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use ground tobacco having any desired particle size range, including the claimed particle size ranges and percentages, with a reasonable expectation of obtaining a suitable extract of tobacco.
Claim 4: Muehlbauer et al does not specifically disclose that a first sieve was used to remove particles larger than the disclosed range or that a second sieve was used to remove particles smaller than the disclosed range.  However, obtaining a desired particle size range by using a first sieve to remove particles larger than the desired range and a second sieve to remove particles smaller than the desired range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a well-known method in the art (for evidence, see Bell et al ([0084]-[0085]) or GB2515883, p 5, lines 5-9).  The sieving process is the same method as claimed and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a ground tobacco composition having a desired percentage of particles in the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748